UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-7286


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDWIN FLORES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:06-cr-00292-JCC-5)


Submitted:   January 15, 2009              Decided:   January 22, 2009


Before MOTZ and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edwin Flores, Appellant Pro Se.    Jonathan Leo Fahey, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edwin   Flores      appeals     the    district    court’s       order

denying     his   motion    for    reduction      of    sentence,     18    U.S.C.

§ 3582(c)    (2006).       We   have   reviewed   the    record     and    find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.            United States v. Flores, No. 1:06-cr-

00292-JCC-5 (E.D. Va. July 2, 2008).                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                        2